DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/29/2022. As directed by the amendment: claims 1 and 11 have been amended and claims 19 and 20 have been cancelled. Thus, claims 1-18 are presently pending in this application.
Election/Restrictions
Claims 11 and 13-18 are allowable. The restriction requirement between species B1-5, as set forth in the Office action mailed on 06/28/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species B1-5 is withdrawn.  Claim 12, directed to species B2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the claims, directed to species A2-7 are cancelled herein because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 07/29/2022, with respect to the rejection of claims 11, 13, and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 11, 13, and 14 under 35 U.S.C. 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Eadie on 08/12/2022.
The application has been amended as follows: 
IN THE CLAIMS: (note that any unlisted claims remain as filed 07/29/2022):
Cancelled claims 1-10.
Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art, alone or in combination, fails to teach or render obvious: a surgical assembly for attaching tissue to bone, comprising: a delivery device having a shaft with a tissue penetrating distal tip; a deployable implant construct, comprising: a first implant associated with the delivery device, the first implant having a tapered distal end and an asymmetrical proximal end, wherein a protruding edge extends outward from a proximal end face, a second implant having a changeable configuration, and a flexible element coupling the first and second implants, the flexible element forming an adjustable loop closed with a sliding knot with the first implant and second implant arranged within the adjustable loop, the flexible element passing through the first implant at a position between the distal end and the protruding edge and passing completely through the second implant in a single pass. The closest prior art includes Bojarski-694 et al. (US 2003/0130694 A1) and Bojarski-363 et al. (US 2005/0033363 A1).
Bojarski-694 teaches a delivery device having a shaft; a deployable implant construct, comprising: a first implant associated with the delivery device, the first implant having a tapered distal end and an asymmetrical proximal end, wherein a protruding edge extends outward from a proximal end face, a second implant, and a flexible element coupling the first and second implants, the flexible element forming an adjustable loop closed with a sliding knot with the first implant and second implant arranged within the adjustable loop, the flexible element passing completely through the second implant in a single pass (see final rejection mailed 06/01/2022). Bojarski-694 fails to disclose the delivery device having a shaft with a tissue penetrating distal tip; the second implant having a changeable configuration; the flexible element passing through the first implant at a position between the distal end and the protruding edge.
Bojarski-363 teaches of a delivery device having a shaft with a tissue penetrating distal tip 108 (see fig. 4 and [0205]); a deployable implant construct, comprising: a first implant 16 associated with the delivery device (see fig. 4), the first implant having a tapered distal end and an asymmetrical proximal end (see fig. 4A), wherein a protruding edge extends outward from a proximal end face (see fig. 4a), a second implant 18, and a flexible element 10 coupling the first and second implants (see fig. 1), the flexible element passing through the first implant at a position between the distal end and the protruding edge and passing completely through the second implant in a single pass (see fig. 4). Bojarski-363 fails to disclose a second implant having a changeable configuration; the flexible element forming an adjustable loop closed with a sliding knot with the first implant and second implant arranged within the adjustable loop.
Regarding claim 15, see reasons for allowance in final rejection mailed 05/13/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771